Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021 was filed after the mailing date of the application on 03/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 16 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10958743 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 11, and 18 are deemed to be allowable in view of the prior art as neither Weiner et al. (US 20160092914 A1) nor Darr et al. (US 7698170 B1) nor Zargham et al. (US 20180240145 A1) nor Edoja (US 20120259891 A1) nor Ghadialy et al. (US 20070150588 A1) nor Perschk (US 20170300768 A1) nor the combination teach or suggestion the limitations of the independent claims, more specifically none of the recited prior art disclose “the SegAAS server generating and updating a plurality of the segment code lists that identify user segments according to parameters or rules specified by the operator of the website that take into account the time visiting the website, and repeatedly pushing to the user client machine the updated lists of the segment codes; whereby the callback function code processes each updated list, and conditionally triggers a recommendation service that provides product and/or content recommendations that corresponds to at 
Weiner teaches Regarding claim 1, Weiner teaches a method of supplying Segmentation as a ServiceTM (abbreviated SegAAS), in a system including a web server, a user client machine, and an SegAAS server, each operated by a distinct operator, the method including: ([0009; Fig 2] a method for segmentation, in a system include plurality of servers including a web server, and a client device, [0034] segmentation server; each operated independently as seen in Fig 1 and therefore is equivalent to “operated by a distinct operator)
 	responsive to a request from software running on the user client machine, (user browser request) either the web server or the SegAAS server sending instrumentation code (script) that is configured to run on the user client machine and generate instrument readings that track a user session during a visit to a web site; (Fig 1; Fig 2B;  0031-0035; sending to the web sever a request from the user browser, receiving a content script; the script monitors users browsing activity)
further sending callback function code (in response to a code trigger, initiating a transmission of information back to the server (equivalent to “callback”)) that is configured to run on the user client machine and conditionally trigger actions specified in the callback function code by an operator of the website, the conditional triggering responsive to codes in a list of segment codes; (Fig 1; Fig 2B;  0031-0035; 0054; the content script sent to the client includes a trigger that executes code on the website, and sends information back to the server)
receiving at the SegAAS server the instrument readings and analyzing the instrument readings (user input user device equivalent to instrument) to track progress and time (tracking period) on the website during the visit;  (log information; a log shows actions through time and equivalent to track progress and time) (Fig 1; Fig 2B;  0031-0035; 0054; receiving by the server that performs segmentation, user input information 241 while browsing a website, and logging by the server that performs segmentation the information of the user)
(0058; 0061-0062; 0066; logging the users history and using the history for taxonomy reasons)
and using the historical information when the analyzing the instrument readings to generate and update the list of segment codes (0058; 0061-0062; 0066; logging the users history and using the history for taxonomy reasons, and determining tags based on received input read in from the client device)
further including the SegAAS server: providing a graphical user interface for creation of the parameters or rules; (0034-0035; 0065-0066; 0071-0072; providing by the publishers rules and parameters for satisfying a trigger and targeting a user through an interface, providing the business logic input to the data management server)
receiving from the operator, through the graphical user interface, instructions for creating the parameters or rules; (0034-0035; 0065-0066; 0071-0072; providing by the publishers rules and parameters for satisfying a trigger and targeting a user through an interface, providing the business logic input to the data management server)
 and persisting the parameters or rules for use when analyzing the instrument readings (parameters from user satisfying the trigger)  (0034-0035; 0065-0066; 0071-0072; providing by the publishers rules and parameters for satisfying a trigger and targeting a user through an interface, providing the business logic input to the data management server)
the user client machine running a SegAAS library; (Examiner respectfully notes according to the specification the library is merely code that performs a function; [0024] computer program code storing instructions executed by a processor for performing the invention; [0104] program instructions stored on the client device)
wherein the SegAAS library receives the pushed updated lists of the segment codes and passes the updated lists to the callback function code (Fig 4C; 4D; 0031-0035; 0054; continuously updating the html tags included in the content sent to the client device based on the updated taxonomy and segmentation, the html tags are displayed on the webpage or notification/ad which if selected triggers the callback to the server equivalent to callback function)
Weiner does not explicitly teach that time is set by the operator of the website and therefore does not explicitly teach ““the SegAAS server generating and updating a plurality of the segment code lists that identify user segments according to parameters or rules specified by the operator of the website that take into account the time visiting the website, and repeatedly pushing to the user client machine the updated lists of the segment codes; whereby the callback function code processes each updated list, and conditionally triggers a recommendation service that provides product and/or content recommendations that corresponds to at least one segment code in one of the updated lists at a time directed to extending the visit to the website or converting the visit to a purchase”.
Darr teaches using received data to determine a margin on contents of a shopping cart and using the margin to add a user segment code to the updated lists (Col 5 Lines 37-61; adding a recommendation item type to the user based on the profit margin of the users shopping cart items; See Col 5 Lines 4-36 & Col 6 for further explanation of how the type of content for a user is determined based on received shopping cart data, and providing a recommendation)
Darr does not explicitly teach that time is set by the operator of the website and therefore does not explicitly teach ““the SegAAS server generating and updating a plurality of the segment code lists that identify user segments according to parameters or rules specified by the operator of the website that take into account the time visiting the website, and repeatedly pushing to the user client machine the updated lists of the segment codes; whereby the callback function code processes each updated list, and conditionally triggers a recommendation service that provides product and/or content recommendations that corresponds to at least one segment code in one of the updated lists at a time directed to extending the visit to the website or converting the visit to a purchase”.
Zargham teaches further including the SegAAS server: using received data to determine a value of contents of a shopping cart and using the value to add a user segment code to the updated lists (0058; 0067; 0100-0101; mapping users shopping cart purchase values to attribution sequences (segment code) see attributes [0061-0063]; 0081-0088; and updating user database based on the analysis of shopping cart values as well as a large array of other shopping and browsing data)
Zargham does not explicitly teach that time is set by the operator of the website and therefore does not explicitly teach ““the SegAAS server generating and updating a plurality of the segment code lists that identify user segments according to parameters or rules specified by the operator of the website that take into account the time visiting the website, and repeatedly pushing to the user client machine the updated lists of the segment codes; whereby the callback function code processes each updated list, and conditionally triggers a recommendation service that provides product and/or content recommendations that corresponds to at least one segment code in one of the updated lists at a time directed to extending the visit to the website or converting the visit to a purchase”.
Edoja teaches further including the callback function code (VAI code running on the user device interface) configured to conditionally trigger a chatbot service and provide an informed, automated response to the user client machine (0055; 0062-0067; VAI interface running chatbot that is triggered based on words and phrases and automatically respond to the user)
Edoja does not explicitly teach that time is set by the operator of the website and therefore does not explicitly teach ““the SegAAS server generating and updating a plurality of the segment code lists that identify user segments according to parameters or rules specified by the operator of the website that take into account the time visiting the website, and repeatedly pushing to the user client machine the updated lists of the segment codes; whereby the callback function code processes each updated list, and conditionally triggers a recommendation service that provides product and/or content recommendations that corresponds to at least one segment code in one of the updated lists at a time directed to extending the visit to the website or converting the visit to a purchase”.
 Ghadialy teaches including the callback function code (browser running receive commands) configured to conditionally trigger a popup (notification/recommendation in a new window) and use an email management service during the user session with the website (wherein the new window can be a received email) (0014; 0021; 0023; 0033; invoking of an email pop for providing a recommendation)

Perschk the callback function code configured to conditionally trigger a popup (displaying an advertisement) with a personalized message that is offered for a constrained period of time during the user session with the website (0046; 0048; 0054; displaying an ad for a limited amount of time while the user is visiting a website)
Perschk does not explicitly teach that time is set by the operator of the website and therefore does not explicitly teach ““the SegAAS server generating and updating a plurality of the segment code lists that identify user segments according to parameters or rules specified by the operator of the website that take into account the time visiting the website, and repeatedly pushing to the user client machine the updated lists of the segment codes; whereby the callback function code processes each updated list, and conditionally triggers a recommendation service that provides product and/or content recommendations that corresponds to at least one segment code in one of the updated lists at a time directed to extending the visit to the website or converting the visit to a purchase”.







Therefore independent claims 1, 11, and 18 are allowable over the prior art, and dependent claims 2-10, 12-17, and 19-24 are allowable in light of their dependency from an allowable claim
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451